October 7, 1926. The opinion of the Court was delivered by
The defendant appellant insured the residence of the plaintiff respondent in the sum of $1,000. The building was valued in the policy at $12,000, and a total of $8,000 was permitted, and it is admitted that there was the full amount of $8,000 carried on the building — $1,000 by the defendant. The property was damaged by fire. The respondent insisted that her rights were fixed, as to value, by the terms of the policy. The appellant insisted on an appraisal, and the respondent entered into an appraisal agreement. but the agreement was "that the loss shall be fixed by the appraisal of the same, under the terms of the policy in question and the provisions of law applicable thereto."
When the award was made, the majority of the appraisers valued the building at $10,500, and the damage at $6,650, and the defendant claimed that it was liable for only one-eighth of this sum, and offered to pay this into Court. One of the appraisers filed a minority report fixing the value of the building at $12,000, claiming that the terms of the policy prevailed, and said that he was of the opinion that the respondent's loss was $9,000.
This action was brought by the respondent, and judgment was directed in her behalf, for the sum of $1,000. The trial Judge (Tillman) directed a verdict for $1,000 and interest, *Page 250 
and the appeal is from such direction, and upon a number of exception, seven in all.
The agreement to submit to an award is nothing more than an agreement to submit to an award in accordance with the statute. The agreement so expressly states, and if it did not so state, the Court would so construe it, because any other construction would be contrary to the statute. The value of the building having been fixed in the policy, it was not involved in the question submitted, to be passed upon.
The statute has been construed, and the liability of the insurer and the rights of the insured, under policies of this kind, have been fixed in the case of Parnell v. Insurance Co., 126 S.C. at page 198; 119 S.E., 191; 32 A.L.R., 648, in which it was held that, in case of loss, the insured could recover the full amount of the insurance, and a proportionate amount, in case of a partial loss; "proportionate amount" meaning an amount in proportion to the loss and not proportionate to the amount of the policy. This is reaffirmed in Columbia Real Estate  Trust Co. v. Royal Exchange Assurance Co., 132 S.C. 427; 128 S.E., 865.
There was a loss in this case equal to the total amount of insurance, and there was no basis for prorating.
The respondent testified that she had sold the lot with the remains of the building for $6,500, and she valued the lot at $4,000. Other witnesses likewise testified as to the value.
The exceptions impute error in admitting this testimony over the objections of the appellant, and error in refusing to permit the witnesses, Mrs, Foster McCaslan and B.F. Barnes, to testify as to the amount which it would have taken to replace the burned portions of the damaged building; and a similar objection was made to excluding the testimony of J.L. Smith and J.S. Bailey as to their estimates of the loss and damages from the standpoint of replacement, and in not permitting R.E. Gaines to *Page 251 
testify what it had cost him to remodel the building after the fire; that there was error in directing a verdict for the full amount, on the ground that the only method of ascertaining loss and damage under the insurance policy was to estimate the value of the salvage or remains, and deduct such value from the correct value of the building under the policy, in that the policy and the statute do not specify any methods of ascertaining partial loss to a building; in that there had been a submission to appraisers, and that a finding of a majority was binding; that there was error in refusing to direct a verdict for the defendant, because the appraisal was binding; and that there was error in not directing a verdict for the defendant and in holding that the appraisal and award were not binding upon the respondent, inasmuch as said appraisal and award attempted to vary the agreed valuation of the building, and in that the finding of the appraisers on the sound value of the building should be discarded as surplusage and the loss and damage as ascertained and found by the appraisers as representing the cost and replacement of the portions of the building burned was binding on the respondent.
We are of the opinion that his Honor, the trial Judge, did not commit error in his rulings, and the exceptions should be and are overruled, and the judgment should be and is affirmed.
MR. CHIEF JUSTICE GARY and MR. JUSTICE WATTS concur.